Exhibit LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT made as ofMay 1, 2008, by and between STERLING NATIONAL BANK, a national banking association, having an office located at 500 Seventh Avenue, New York, New York 10018 (hereinafter referred to as the "Bank" or "Secured Party"), CAPSTONE INDUSTRIES, INC., a Florida corporation having its principal and chief executive office at 350 Jim Moran Blvd., Deerfield Beach, Florida 33442 (hereinafter referred to as the "Borrower" or "Debtor"), CHDT CORPORATION, a Floridacorporation, with offices located at 350 Jim Moran Blvd., Deerfield Beach, Florida 33442 (the “Entity Guarantor”) and HOWARD ULLMAN, residing at 5000 Thoroughbred Land, Southwest Ranches, Florida 33330, and with offices located at 350 Jim Moran Blvd., Deerfield Beach, Florida 33442 (the “Individual Guarantor” and together with the Entity Guarantor, hereinafter collectively referred to as the "Guarantors"); W I T N E S S E T H: WHEREAS, the Borrower desires the Bank to make extensions of credit to the Borrower, and the Bank has agreed to make such extensions of credit upon certain terms and conditions set forth herein and in other agreements, instruments and documents executed in conjunction herewith; NOW, THEREFORE, in consideration of the premises and mutual agreements herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1.DEFINITIONS AND TERMS 1.1Defined Terms.As used in this Agreement, the following words and terms shall have the following meanings: "Accounts" or "Accounts Receivable" shall mean, in addition to the definition of the term "account" contained in the UCC, any and all obligations of any kind at any time due and/or owing to the Debtor (including any such obligation that might be characterized or classified under the UCC as accounts, contract rights, chattel paper, general intangibles or otherwise), and all rights of the Debtor to receive payment or any other consideration whether arising from goods sold or leased by the Debtor or services rendered or otherwise, whether or not such right has been earned by performance, whether secured or unsecured, including without limitation, invoices, contract rights, accounts receivable, notes, drafts, acceptances, instruments, refunds, including tax refunds, and all other debts, obligations and liabilities in whatever form owing to the Debtor from any Person, all security and guaranties therefor, all of the Debtor's rights in, to and under all purchase orders heretofore, now or hereafter received by the Debtor for goods or services, and all Debtor's rights to goods sold (whether delivered, undelivered, in transit or returned) which may be represented thereby, including all of Debtor's rights as an unpaid vendor or lienor, including stoppage in transit, replevin and reclamation, whether now existing or hereafter arising, and all books, records, ledger cards and other tangible and intangible property pertaining to same including records, computerized data,and software. 1 "Account Debtor" shall mean a Person obligated on an Account, chattel paper or a general intangible. "Advances" shall mean any monies advanced, loans made, or credit extended to Borrower by the Bank hereunder. "Affiliate" of any Person shall mean (a) any Person which, directly or indirectly, is in control of, is controlled by, or is under common control with such Person, or (b) any Person who is a director or officer or manager (i) of such Person, (ii) of any Subsidiary of such Person or (iii) of any Person described in clause (a) above. For purposes of this definition, control of a Person shall mean the power, direct or indirect, to vote 5% or more of the securities or membership interests having ordinary voting power for the election of directors or managers of such Person, or to direct or cause the direction of the management and policies of such Person whether by contract or otherwise. "Agreement" shall mean this Loan and Security Agreement, together with any and all exhibits, schedules, amendments or supplements hereto. "Anti-Terrorism Laws" shall mean any applicable laws relating to terrorism or money laundering, including Executive Order No. 13224, the USA Patriot Act, applicable laws comprising or implementing the Bank Secrecy Act, and applicable laws administered by the United States Treasury Department’s Office of Foreign Asset Control (as any of the foregoing may from time to time be amended, renewed, extended, or replaced). "Bank" shall mean STERLING NATIONAL BANK, its affiliates and subsidiaries, and all successors and assigns thereof (also referred to as "Secured Party" and "Lender"). "Borrower" shall mean CAPSTONE INDUSTRIES, INC., and any other Person designated or signing this Agreement as Borrower, together with all successors and assigns thereof (also referred to herein as "Debtor" and "Obligor"). "Borrower's Availability" shall mean, as of any date of determination, the amount computed under the Borrowing Base less the outstanding principal balance currently owing on the Line of Credit, but in no event greater than the Maximum Revolving Advance Amount. "Borrowing Base" (also known as the "Advance Rate") shall mean the following formula utilized by the Bank to make Advances to the Borrower subject to the Maximum Revolving Advance Amount and subject to any sublimits established under this Agreement: (i) up to 85% of Borrower's Eligible Accounts Receivable (consisting only of Domestic Accounts Receivable less than 90 days from invoice date), plus (ii) up to 50% of the value of the finished goods Eligible Inventory of Borrower from time to time on hand, stored at warehouses located in the United States, less reserves with respect to Inventory which the Bank may deem necessary in its sole and absolute discretion, up to the Inventory Sublimit , plus (iii) up to 50% of the face amount of any undrawn Letters of Credit issued by the Bank from the Loan Facility for the purchase of Inventory, up to the Letter of Credit Sublimit. The Bank shall have the right from time to time to adjust the foregoing percentages based upon, among other things, its sole determination of the value or likelihood of collection of Eligible Accounts Receivables owing to 2 said Borrower from a particular Account Debtor or class of Account Debtors, and considerations regarding Inventory. All amounts collected by Bank on Eligible Accounts Receivable shall be credited to Borrower's current loan account with the Bank. The excess of collections over Obligations, as herein defined, shall be credited to Borrower on a daily basis. "Borrowing Base Certificate" shall mean the certificate form prescribed by the Bank as its borrowing base certificate which forms the basis upon which Advances are made to the Borrower hereunder, and which sets forth the percentages of prescribed assets of the Borrower as set forth in this Agreement and required by the Bank as part of the Borrower's financial reporting obligations to the Bank. "Business Day" shall mean any day other than Saturday or Sunday or a legal holiday on which commercial banks are authorized or required by law to be closed for business in the State of New York. "Capital Expenditures" shall mean for any period, the aggregate of all expenditures, including that portion of Capitalized Lease Obligations attributable to that period, made for the acquisition of any fixed assets or improvements, replacements, substitutions or additions determined in accordance with GAAP. "Capitalized Lease Obligation" shall mean any Indebtedness of Debtor represented by obligations under a lease that are required to be capitalized for financial reporting purposes in accordance with GAAP. "Change of Control" shall mean the occurrence of any event (whether in one or more transactions) which results in a transfer of control of Borrower to a Person who is not an Owner of Borrower as set forth in Schedule B, or any merger or consolidation of or with Borrower, or any sale of all or substantially all of the property or assets of Borrower. For purposes of this definition, "control of Borrower" shall mean the power, direct or indirect, to direct or cause the direction of the management and policies of Borrower whether by contract or otherwise. "Change of Ownership" shall mean that there has occurred a change in the ownership of the stock interest of Borrower from that which is reflected in Schedule B without the prior written consent of the Bank. "Collateral" shall mean all property of any nature whatsoever pledged, assigned for security, mortgaged, hypothecated or otherwise transferred for security to the Bank, or in which the Bank has been granted a security interest, lien or other interest, for the purpose of securing the Obligations. "Consents" shall mean all filings and all licenses, permits, consents, approvals, authorizations, qualifications and orders of each governmental body and other third parties, domestic or foreign, necessary to carry on Debtor's business, including, without limitation, any Consents required under all applicable federal, state or other applicable law. 3 "Debtor" shall mean the Borrower and any other Person who has pledged, assigned, mortgaged, hypothecated, or granted a security interest or other Lien to the Bank in any property in connection with the Loan Documents. "Default" shall mean that an Event of Default (as defined herein) has occurred, the giving of notice, the lapse of time, or both, has occurred, and such Event of Default has continued beyond any permitted cure period. "Default Rate" shall mean the increased rate of interest chargeable by the Bank if a Default has occurred and as specified in Section 2 of this Agreement. "Domestic Accounts Receivable" shall mean Accounts with respect to which the Account Debtor is domiciled in the United States of America. "Eligible Accounts Receivable" shall mean those Accounts or Accounts Receivable of the Borrower which (i) are less than ninety (90) days from the original date of invoice; (ii) comply with all of the terms, conditions, warranties and representations applicable to Accounts and Accounts Receivable made to the Bank under this Agreement and the other Loan Documents; and (iii) are otherwise acceptable in all respects to the Bank. Eligible Accounts Receivable shall not include the following: (a) that portion of the Accounts owed by any single Account Debtor which exceeds twenty-five percent (25%) of all of the Accounts [commonly referred to as Accounts Receivable concentration factor], provided, however, that the Bank may increase the concentration factor with respect to certain Account Debtors upon request from the Borrower in the sole discretion of the Bank;(b) all Accounts owing by any Account Debtor if fifty percent (50%) or more of the Accounts due from such Account Debtor are older than ninety (90) days from original invoice date [commonly referred to as Accounts Receivable cross age factor]; (c) Accounts arising from progress billings, invoices for deposits, and rebills of amounts previously credited to the extent of credits issued more than fifteen (15) days prior to such rebill; (d) Foreign Accounts Receivable; (e) Accounts with respect to which the sale is on an installment sale, lease or other extended payment basis; (f) Accounts with respect to which the Account Debtor is a federal governmental authority unless approved by the Bank in advance and subject to the Bank requiring compliance with the Federal Assignment of Claims Act; (g) Accounts with respect to which goods are placed on consignment, guaranteed sale, bill-and-hold, repurchase or return, or other terms by reason of which the payment by the Account Debtor may be conditional; (h) Accounts with respect to which the Account Debtor is a Subsidiary of, Affiliate of, or has common officers or directors with the Debtor; (i) Accounts with respect to which the Bank does not for any reason have a perfected first priority security interest; (j) Accounts with respect to which the Debtor is or may become liable to the Account Debtor for goods sold or services rendered by the Account Debtor to the Debtor, to the extent of the Debtor's existing or potential liability to such Account Debtor; (k) Accounts with respect to which the Account Debtor has disputed any liability, or the Account Debtor has made any claim with respect to any other Account due to the Debtor, or the Account is otherwise subject to any right of setoff, deduction, breach of warranty or other defense, dispute or counterclaim by the Account Debtor; (l) Accounts with respect to which the Account Debtor is an officer, director, employee, or agent of the Debtor or an Affiliate; (m) that portion of any Accounts representing late fees, service charges or interest, but only to the extent of such portion; (n) Accounts of an Account Debtor where the Account Debtor is located in a state 4 which requires a Notice of Business Activities Report or similar report to be filed, and the Debtor has not filed same for the current year, or where the Debtor is not otherwise authorized to transact business in said state, or where the Debtor is not in good standing in such state; (o) Accounts owed by any Account Debtor which is insolvent or is the subject of an insolvency proceeding; (p) that portion of any Accounts represented by unperformed contract rights, documents, instruments, chattel paper or general intangibles; and (q) any and all Accounts of an Account Debtor whose credit worthiness is not satisfactory to the Bank in its sole credit judgment based on information available to the Bank. References to percentages of all Accounts are based on dollar amount of Accounts, and not number of Accounts. Anything to the contrary notwithstanding, the Bank shall have the right, in its sole and absolute discretion, to classify any Accounts Receivable as not being Eligible Accounts Receivable. "Eligible Inventory" shall mean that portion of the Borrower's Inventory of finished goods held for sale by the Borrower, normally and currently saleable in the ordinary course of the Borrower's business, and which at all times pertinent hereto is of good and merchantable quality, free from defects, as to which the Bank has a perfected first priority Lien, and which is located at the locations set forth in this Agreement, and as to which Borrower has satisfied all terms, conditions, warranties and representations of this Agreement and the other Loan Documents.
